                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHAWN ANDERSON, #09021-041,

      Petitioner,                                  Case No. 18-cv-10292
                                                   Hon. Matthew F. Leitman
v.

J.A. TERRIS,

     Respondent.
_________________________________/

                                  JUDGMENT

      The above entitled action came before the Court on a Petition for Writ of

Habeas Corpus. In accordance with the Order entered on October 9, 2018:

      The Petition for Writ of Habeas Corpus is DENIED.

      Dated at Flint, Michigan, this 9th day of October, 2018.

                                             DAVID J. WEAVER
                                             CLERK OF COURT


                                      By:    s/Holly A. Monda
                                             Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge




                                         1
